Citation Nr: 0202962	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  00-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to restoration of a 100 percent schedular 
rating for schizophrenia.

2. Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his Mother


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1963 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In a December 1998 hearing officer decision, the evaluation 
of schizophrenia was decreased from 100 percent to 70 percent 
effective March 1, 1999.  In a June 2000 rating decision, 
entitlement to individual unemployability was denied.  

The veteran subsequently perfected this appeal.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The 100 percent disability rating assigned for the 
veteran's service-connected paranoid schizophrenia was 
based upon medical evidence which concluded the veteran 
showed severe decompensation in work or work-like 
settings; severe impairment in his ability to sustain work 
and adequate attendance; severe limitations in ability to 
meet quality standards and production norms; and inability 
to handle own cash funds.  

3. Based on the January 1998 VA examination and subsequent 
medical evidence, there has been material improvement in 
the symptomatology associated with the veteran's service-
connected schizophrenia and this improvement has been 
attained under the ordinary conditions of life; the 
schizophrenia is not productive of total social and 
occupational impairment.  

4. The rating reducing the veteran's 100 percent evaluation 
for schizophrenia to 70 percent, effective March 1, 1999, 
was procedurally and factually proper.

5. The veteran's service-connected schizophrenia, currently 
evaluated 70 percent, is not sufficient to preclude the 
veteran from participating in gainful employment.


CONCLUSIONS OF LAW

1. The reduction in rating to 70 percent for the veteran's 
service-connected schizophrenia, paranoid type, was 
proper, and the criteria for restoration of the 100 
percent disability rating are not met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105(e), 3.343, 3.344, 4.130, Diagnostic Code 9203 
(2001).

2. The criteria for the award of a total rating for 
compensation based upon individual unemployability are not 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the laws and 
regulations pertaining to a rating reduction and evaluation 
of a mental disorder in the December 1998 rating decision, 
the June 2000 statement of the case (SOC), and the October 
2001 supplemental statement of the case (SSOC).  The veteran 
was notified of the evidence necessary to establish 
entitlement to TDIU in the June 2000 rating decision and the 
October 2001 SOC.  In October 2001, the veteran was notified 
of the enactment of the VCAA.  The Board concludes that the 
discussions in the rating decisions, the SOC, the SSOC's, and 
the VCAA letter, adequately informed the veteran of the 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the veteran reported receiving treatment at the VA 
outpatient clinic (VAOPC) in Orlando and also requested that 
VA obtain his records from the Social Security Administration 
(SSA).  The RO requested records from VAOPC Orlando and 
records for the period from approximately March 1997 to 
January 1998 have been associated with the claims folder.  
The RO also requested records from SSA which were received 
and are in the claims folder.  Further, in keeping with the 
duty to assist, the veteran was provided VA examinations in 
January 1998, April 1998 and May 2000.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).
Factual Background

Report of Medical Board Survey establishes that the veteran 
was diagnosed with schizoid personality.  The veteran was 
deemed unsuitable for service and was discharged.  The 
veteran underwent a VA examination in January 1967 and was 
diagnosed as having schizophrenic reaction, chronic 
undifferentiated type.  Impairment was essentially nil.  In 
the examiner's opinion, the present diagnosis of 
schizophrenic reaction, undifferentiated type was the same 
psychiatric condition for which the veteran was separated 
from service.

In April 1992, the veteran presented to a private 
psychiatrist, Dr. M. Gutman.  The veteran exhibited a 
paranoid personality and evidence of a paranoid 
schizophrenia.  He reported hearing voices and was 
delusional.  He works for a day or two at a time but is 
unable to hold employment.  Dr. Gutman did not believe the 
veteran was able to "put things together" to be able to 
work.  The veteran was referred to Lakeside Alternatives and 
social security.

The veteran returned to Dr. Gutman and was evaluated on two 
occasions in September 1992.  The veteran reported difficulty 
over the years holding jobs for more than 3 or 4 months.  He 
admitted difficulty getting along with others, that he tends 
to be distrustful, and frequently becomes involved in 
arguments with others.  He was awarded social security 
benefits in August 1992.  The veteran reported taking 
Thorazine while serving a prison sentence from 1969 to 1972.  

The veteran reported that his 22-year-old sister was killed 
in a hit and run, his twin brother was murdered, and his 16-
year-old son died in a motor vehicle accident.  The veteran 
felt the deaths were linked and that life was "always a 
plot, always a game."

The veteran's mother spoke with Dr. Gutman privately as she 
was afraid to speak openly in front of her son.  She reported 
the veteran lived in an efficiency apartment attached to her 
home.  He drank excessively, stole money from her, and 
behaved destructively and violently such that she was afraid 
for her safety.  At times he appeared to be hearing voices 
and behaved in an odd and bizarre manner.  According to the 
veteran's mother, he did no chores, lived in squalor, had no 
close friends and there were days he did not take care of 
personal grooming.  

The veteran graduated from high school and attended gemology 
school.  His most recent job was as a janitor for 4 months in 
1990.  He quit because his boss was too critical and put too 
much stress on him.  He has two living sons but has no 
contact with them.  He admitted drinking a 12 pack of beer 
daily.  

On mental status examination, the veteran's speech was vague, 
evasive and at times, pressured.  Mood was neutral although 
he seemed quite irritated with his mother throughout the 
interview.  Thought processes were vague, concrete and 
digressive and his thought content revealed paranoid 
thinking, ideas of reference, and delusions.  He was an odd, 
suspicious individual but was oriented to person, place and 
time, and showed no gross deficits of recent and remote 
memory, retention and recall, fund of information or ability 
to calculate.  Insight was nil and judgment impaired.

The results of psychiatric testing revealed mild to moderate 
depression with a tendency to use repression and denial as 
characteristic defense mechanisms.  The presence of paranoid 
and suspicious thinking was confirmed.

Axis I diagnosis was paranoid schizophrenia and alcohol 
abuse.  Axis II was paranoid personality.  Global Assessment 
of Functioning (GAF) was estimated at 59.  Dr. Gutman 
believed the veteran's prognosis was guarded.  It was Dr. 
Gutman's opinion that the veteran showed the following:

1) Moderate to severe constriction of 
interest; 
2) Moderate to severe restriction of 
ability to carry out daily activities and 
chores; 3) Moderate to severe 
interference in ability to relate with 
others; 4) Moderate to severe 
deterioration in personal habits and 
hygiene; 5) Moderate to severe 
deterioration in concentration and task 
performance; 6) Severe decompensation in 
work or work-like settings; 7) Impaired 
ability to behave independently; 8) 
Moderate to severe limitations in his 
ability to do simple repetitive tasks 
under ordinary supervision for an 8 hour 
day; 9) Severe impairment in his ability 
to sustain work and adequate attendance; 
10) Moderate to severe limitations in his 
ability to respond appropriately to other 
workers and supervisors; 11) Inability to 
remember and carry out one or two-step 
instructions; 12) Severe limitations in 
ability to meet quality standards and 
production norms; and 13) Inability to 
handle own cash funds.

In January 1994, the veteran underwent a VA psychiatric 
evaluation.  Since the last examination, the veteran reported 
having only psychological treatment with no medication.  He 
had not worked during the last year and supported himself 
with his VA compensation.  He had substantially reduced his 
drinking and presently drank 1 six pack per week.  He was 
living with his girlfriend.

The veteran reported frequent nightmares of people chasing 
him and once in a while, perhaps 2 to 3 times a year, hears 
voices telling him "I love you."  The veteran further 
reported that he gets aggravated easily when challenged.  
Regarding what prevents him from working, the veteran 
indicated he was trying to get back into the jewelry 
business.  

On mental status examination, the veteran was casually 
dressed and fairly well groomed.  He did not have delusions 
but reported an occasional auditory hallucination which was 
ego dystonic.  He did not exhibit psychomotor retardation or 
hyperactivity and he was apparently not depressed, anxious or 
irritable.  Intellectual mental functions were intact.  
Speech was logical and goal directed and judgment was 
appropriate.  

The examiner's impression was that the veteran was suffering 
from procedural schizophrenia.  The examiner further remarked 
that the veteran seemed fairly free of acute symptomatology 
which was remarkable in that he was not on any psychotropic 
medication.  The examiner determined the veteran to be 
competent.

In February 1994, a field interview was conducted with the 
veteran and his mother.  Physically, the veteran was well 
groomed and appropriately dressed.  He was able to accomplish 
all activities of daily living without assistance.  The 
veteran was friendly, cooperative and alert.  Speech was good 
and he communicated well.  He was oriented in all three 
spheres and memory was intact for recent and remote events.  

Significant problems were that the veteran had difficulty 
dealing with people, was extremely paranoid, and could not 
stand pressure.  The veteran reported having a girlfriend who 
has helped his self-esteem and helped to straighten up his 
life.  The veteran, however, still had some self doubt and 
was incapable of employment because he could not stand the 
day to day pressure.  The Field Examiner noted that at the 
time, the veteran's mental state and outlook was good.  

On social and industrial adjustment, the Field Examiner noted 
the veteran was a loner who does not trust people and avoids 
dealing with them.  He has not worked a steady job for 
several years.  It was the examiner's opinion that while 
competent, the veteran was not capable of obtaining and 
retaining employment and if he attempted to do so, would 
probably begin another series of detrimental actions.  The 
veteran depends on a good social and interpersonal 
relationship with his mother and his girlfriend.

Upon VA examination in September 1995, the veteran reported 
that he had been taking Thorazine until approximately 3 years 
ago and that he was trying to stay off medication.  The 
veteran reported he was unable to hold a job because of his 
mental disorder.  He was living with his girlfriend and was 
supported by VA benefits.  

On mental status examination, the veteran was neatly groomed, 
motor activity was normal and speech was coherent.  He 
complained of blackouts for which he was reportedly 
undergoing medical evaluation.  He reported hearing voices 
calling his name but denied any command hallucinations.  
Sleep was intermittent.  Energy level and concentration were 
variable.  He reported some suicidal ideation in the past but 
realized he cannot kill himself.  Diagnosis was 
"[s]chizophrenia, paranoid type."  

The veteran underwent a social work screening at VAOPC 
Orlando in March 1997.  He reported having a few friends 
locally and that he feels well physically.  He admitted 
having more trouble emotionally on a daily basis and 
sometimes goes through periods of paranoia.  He was not 
receiving treatment and did not wish to pursue any at this 
time.  The veteran appeared relatively healthy, financially 
secure and able to perform all activities of daily living.  
He was noted to be active with his hobbies although 
unemployed.  

In June 1997, the veteran presented to VAOPC Orlando with 
complaints of increased irritability with anger outbursts, 
blackouts, periods of depression, elevated anxiety and 
alcohol abuse.  Assessment was major depression with 
psychotic features and he was referred to psychiatry.  
Subsequently, the veteran was seen in July and October 1997.  
He reported sleeping too much, poor energy and paranoia.  
Objectively, he was alert, coherent and goal directed with no 
formal thought or perceptual disorders.  Diagnosis was 
schizoaffective disorder.

The veteran underwent another VA examination in January 1998.  
His C-file was not available for review.  Since his previous 
evaluation, the veteran reported that his symptoms were 
stable to mildly worse.  The veteran indicated symptoms of 
positive paranoia and positive auditory hallucinations 
calling out his name.  The hallucinations became more 
frequent with increased stress or depression.  The veteran 
reported that as long as he stays on his medications 
(Desipramine and Thorazine) and his depression was 
controlled, his symptoms were stable.  

The veteran reported increase in social isolation, decrease 
in sleep, increase in paranoia, and increased distressed 
about the deaths of his brother and sister.  According to the 
veteran, he was not able to function in the labor pool 
secondary to his psychotic symptoms.  The veteran reported 
involvement with a girlfriend for the past five years and 
that they have a good relationship.  The girlfriend manages 
his money.  

On mental status examination, the veteran was well groomed.  
There was no psychomotor agitation or psychomotor 
retardation.  Mood was mildly depressed and affect mildly 
restricted.  Speech was normal.  The veteran denied auditory, 
visual or tactile hallucination.  There were no active 
delusions, ideas of reference or influence, and no suicidal 
or homicidal ideation.  Recent and remote memory were intact, 
concentration and general information were good, abstract 
reasoning was poor, and insight and judgment were fair.  

Clinical impression was that the veteran had some 
occupational and social functional difficulty but appeared to 
be relatively stable.  He was able to maintain a relationship 
but not occupational functioning.  His psychiatric illness 
appeared to be relatively stable to maybe mildly worse with 
increasing stress in his life.  GAF was estimated at 70-75.

In February 1998, the veteran presented to Dr. Gutman to 
determine his disability status as related to his diagnosis 
of schizophrenia and the notice of decrease to a 70 percent 
evaluation.  The veteran was taking Norpramin and Thorazine.  
The veteran complained of auditory hallucinations of his 
deceased sister and murdered brother and that he feels 
paranoid and as if someone is following him or after him.  He 
complained of disturbed sleep, forgetfulness, irritability, 
tearfulness, depression, anxiety and several "blackout" 
spells.  Mother and girlfriend reported that he requires 
support and supervision.  

The veteran is living with his girlfriend and she has had a 
stabilizing effect on him.  A typical day for the veteran is 
watching TV, picking up scrap metal and tearing apart junk in 
the backyard.  He has one friend who is a veteran but rarely 
socializes and has no contact with his sons.  The veteran is 
able to drive but his girlfriend reported that he sometimes 
becomes lost.

On mental status examination, the veteran was not closely 
shaven.  Speech was rapid and pressured and affect was 
blunted.  Thought processes were circumstantial and concrete 
but thought content revealed self-reported psychotic symptoms 
of auditory hallucinations, paranoia and ideas of reference.  
He showed an oddness of thinking, behavior, mood and 
perceptions.  The veteran exhibited deficits in emotional 
responses and behavioral controls.  He showed paranoid 
personality traits, and emotional lability and fragility.  He 
was oriented to person, place and time, and showed no gross 
deficits in areas dealing with recent and remote memory, 
retention and recall, fund of information or ability to 
calculate.  Concentration was marginally adequate, insight 
was poor, judgment was regressed and dependent.  Dr. Gutman's 
diagnostic opinion was that the veteran suffered from 
paranoid schizophrenia, alcohol abuse in full remission and 
paranoid personality disorder.  GAF was estimated at 52.  On 
psychological testing, the veteran answered the MMPI-2 items 
in such a way as to invalidate the test.  

Dr. Gutman remarked that the veteran no longer drank alcohol 
and has a home and a girlfriend and as a result, had more 
stability than in 1992.  Without the support of his mother 
and girlfriend, it was Dr. Gutman's belief that the veteran 
would decompensate.  Dr. Gutman further opined that the GAF 
of 70-75 assessed by the VA examiner was too high.  In his 
opinion, the veteran probably functioned in the 50 to 55 
range in which there are serious symptoms and serious 
impairment in social and occupational functioning.  Dr. 
Gutman further pointed out that although the veteran may not 
be demonstrating the symptoms compatible with a 100 percent 
disability, he had a rather tenuous stabilization, based on 
the support of his mother and girlfriend.  Dr. Gutman did not 
believe the veteran was capable of withstanding stress in any 
occupational situation and in his opinion, a psychosocial 
stressor or change in the veteran's support system would 
cause serious regression and decompensation.  

The veteran underwent another VA examination in April 1998.  
The examiner reviewed the veteran's C-file, paying particular 
attention to the prior evaluations.  Since the last 
examination, the veteran continued to live with his 
girlfriend.  A typical day includes some housework and 
sleeping and he enjoys collecting old appliances and 
repairing them.  He reported continued baseline auditory 
hallucinations.

When discussing his employment history, the veteran stated he 
was unable to work secondary to his inability to take orders 
from others.  He stated he has a great problem with authority 
figures and has always had this problem.  According to the 
veteran, pervasive distrust and suspiciousness of others is 
the biggest factor that prevents him from pursuing 
relationships with others.  He has a great fear of people 
following him with a goal of ending his life and he is afraid 
they might discriminate against him based on his race or 
psychiatric history. 

Axis I diagnosis was paranoid schizophrenia and alcohol abuse 
in sustained full remission.  Axis II diagnosis was paranoid 
personality disorder.  GAF was estimated at 60-65.  The 
examiner agreed with Dr. Gutman that the January VA 
examination was reflective of a much higher rating than the 
veteran currently presented.  The examiner believed that the 
veteran's inability to function occupationally was secondary 
to his personality disorder rather than his schizophrenia and 
that he could begin taking some responsibility for his 
financial support.  He agreed with Dr. Gutman's assessment 
that it is possible that the veteran would regress if his 
current situation changed.

At the December 1998 hearing, the veteran reported that he 
was receiving social security benefits.  He reported 
receiving treatment at VAOPC Orlando about once every three 
months.  The veteran testified that he does not sleep very 
well and that he has nightmares where he wakes up scared of 
being hurt.  He hears voices once or twice a month but 
sometimes he goes three months without hearing any.  The 
voices do not tell him to hurt himself or others.  He lives 
with another person who does the cooking, laundry, cleaning, 
and the general accounting.  He bought a house with his VA 
and social security benefits.  The veteran has a driver's 
license but does not drive often.  The veteran does not trust 
people and he stays home most of the time just sleeping, 
eating or watching TV.  He has not worked for anyone for 
almost 9 years and he has great difficulty with anyone 
telling him what to do. 

The veteran returned to Dr. Gutman in January 1999.  His 
mother stated that the veteran's girlfriend had left him due 
to his peculiar behavior and he currently lives alone.  His 
mother tries to help him but it is hard to get him to change 
clothes or shower.  According to his mother, he just sits and 
stares and often talks to himself.  He is sensitive and often 
reacts violently.  The veteran did not remember the names of 
his medications but reported that he continues to hear voices 
and he feels paranoid.

On mental status examination, the veteran was poorly groomed 
and had not shaven.  Speech was rapid and affect blunted.  
Thought processes were concrete.  He showed paranoid 
personality traits and emotional lability and fragility.  
Intellectual functioning revealed him to be oriented to 
person, place and time and to have no gross deficits in areas 
dealing with recent and remote memory, retention and recall, 
fund of information or ability to calculate.  Concentration 
was impaired, insights were poor, and judgment was flawed and 
regressed.  GAF was estimated at 49.  

The examiner concluded that the veteran's girlfriend leaving 
him had shattered the structure and stability he had on his 
last evaluation.  Dr. Gutman believed the veteran's condition 
had deteriorated and it was his opinion that the veteran 
continued to be non-functional in the workplace.  

A March 1999 "MIRS Assessment" was included in the records 
received from SSA.  This assessment was largely based on Dr. 
Gutman's January 1999 evaluation and concludes that the 
medical evidence and functional assessment do not support a 
finding that medical improvement related to the veteran's 
ability to work has been demonstrated.  Continuation of 
social security benefits was therefore considered 
appropriate.

In May 2000, the veteran underwent yet another VA 
examination.  The veteran's C-file, including the various 
medical evaluations, was reviewed.  The veteran stated that 
the main reason he was at the examination was because he 
could not meet his bills.  He reported getting progressively 
irritated with different people and that his neighbors have 
called the police on him.  The veteran reported that he could 
not meet his bills because he was unable to work and that 
"work is not for [him]."  He further reported that he 
cannot get along with anyone, he refuses to take orders from 
anyone and he does not like anyone messing with him. 

The veteran endorsed positive auditory hallucinations, 
occurring only in the mornings.  He also complained of 
nervousness and fear.  His mood is lousy and his mother 
called him the worst son she could ever have and he kicked 
her out of the house.  The veteran is currently taking 
Risperdal.

The veteran reported being in trouble all of his life and 
that he needed help, particularly financial compensation.  He 
was currently living by himself - his girlfriend left him and 
his mother no longer speaks to him.  

On mental status examination, the veteran was alert, oriented 
and cooperative.  Speech was productive, relevant, coherent 
and organized.  There was no disruption in thought process 
and no evidence of psychosis.  He denied suicidal or 
homicidal ideation.

Impression was that the veteran endorsed signs and symptoms 
congruent with a diagnosis of schizophrenia, paranoid type, 
in remission.  The examiner remarked that it was difficult to 
say what the significance was of his only hearing voices in 
the morning.  This could be related to hallucinations on 
awakening but these are not generally associated with 
schizophrenia.  He displayed a generally full range of 
affect.  It was the examiner's opinion that the veteran's 
problems with employment stem from his personality disorder 
as opposed to his schizophrenia.  GAF was estimated at 60.  


Analysis

Restoration of a 100 Percent Schedular Rating for 
Schizophrenia

The veteran was originally granted service connection for 
"schizophrenic reaction, undifferentiated type" in April 
1967 and assigned a noncompensable evaluation, effective 
November 9, 1966.  In November 1992, the RO increased the 
evaluation to 100 percent, effective April 13, 1992.  
Subsequently, a March 1993 rating decision determined the 
veteran to be incompetent.  A January 1994 rating decision 
continued the 100 percent evaluation and found the veteran to 
be competent.  In September 1995, the RO continued the 100 
percent evaluation noting that a future examination may be 
requested to confirm sustained improvement.

In January 1998, the RO proposed to reduce the veteran's 
evaluation to 70 percent.  The veteran was notified of the 
proposed reduction and responded that he wished to have a 
personal hearing at the RO.  In August 1998, the veteran's 
100 percent evaluation for schizophrenia was decreased to 70 
percent, effective November 1, 1998.  The veteran disagreed 
with this decision and a hearing was held at the RO in 
December 1998.  A December 1998 hearing officer decision 
determined there was clear and unmistakable error (CUE) in 
the August 1998 decision reducing the veteran's benefits 
effective November 1, 1998.  The hearing officer decision 
continued the reduction to 70 percent but assigned an 
effective date of March 1, 1999.

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (2001).  The beneficiary will be 
notified at his or her latest address of record and will be 
given 60 days for the presentation of additional evidence to 
show that compensation should be continued at the present 
level.  Id. 

The veteran received the appropriate notice and in December 
1998, presented testimony at a hearing at the RO.  
Accordingly, the Board finds that the requirements of 
38 C.F.R. § 3.105(e) have been satisfied.  

Concerning the veteran's claim for restoration of a 100 
percent rating for his psychiatric disorder, the issue is 
whether the RO was justified, by a preponderance of the 
evidence, in reducing the veteran's rating.  If not, the 
veteran's rating must be restored.  See Brown v. Brown, 5 
Vet. App. 413 (1993). The Board is required to ascertain in 
any rating reduction case, based upon review of the entire 
record, whether the evidence reflects an actual change in the 
disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Id. at 420-421.  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (2001).

For ratings which are in effect for five years or more, the 
RO must consider the provisions of 38 C.F.R. § 3.344(a) and 
(b) before it may order a reduction in rating. 38 C.F.R. § 
3.344(c) (2001).  In this case, the disability rating for the 
veteran's service-connected schizophrenia has been in effect 
for more than five years as of the date it was reduced on 
March 1, 1999.  Therefore, the provisions of 38 C.F.R. 
§ 3.344 are for application. 

When reducing a total schedular rating which has been in 
effect for at least five years, VA must consider the 
following: 1) the entire record of examinations and the 
medical-industrial history must be reviewed in order to 
ascertain whether the examination forming the basis of the 
reduction was full and complete; 2) an examination less 
"full and complete" than those examinations on which 
payments were authorized or continued will not be used as a 
basis for a rating reduction; 
3) ratings for diseases subject to temporary or episodic 
improvement, such as psychoneurotic reaction, will not be 
reduced on any one examination except where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated; 4) rating on account of 
diseases which become comparatively symptom free after 
prolonged rest will not be reduced on examinations reflecting 
the results of bed rest; 5) although "material improvement" 
is clearly reflected, it must be considered whether the 
evidence makes it "reasonably certain" that the improvement 
will be maintained under the "ordinary conditions of life"; 
6) exercise caution in the determination as to whether a 
change in diagnosis represents no more than a progression of 
an earlier diagnosis, an error in prior diagnosis or possibly 
a disease entity independent of the service-connected 
disability; and 7) when a new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a super-imposed psychiatric 
disease will be borne in mind.  38 C.F.R. § 3.344(a) (2001).  
If there is any doubt regarding whether a veteran's condition 
has materially improved, the higher rating should be 
continued pending reexamination.  See 38 C.F.R. § 3.344(b) 
(2001).

The veteran was originally assigned a 100 percent evaluation, 
effective April 13, 1992.  Prior to November 11, 1996, a 100 
percent evaluation for psychotic disorders required active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).

Effective November 11, 1996, and prior to the initiation of 
this appeal, under the general rating formula for mental 
disorders (to include schizophrenia, paranoid type), a 70 
percent evaluation requires the following: occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2001).

The 100 percent evaluation assigned in November 1992 was 
based on Dr. Gutman's 1992 reports.  At that time, the 
veteran showed a paranoid personality and evidence of a 
paranoid schizophrenia, including delusional thinking.  It 
was Dr. Gutman's opinion that the veteran had moderate to 
severe limitations socially and occupationally.  There was 
severe decompensation in work or work-like settings; severe 
impairment in his ability to sustain work and adequate 
attendance; severe limitations in ability to meet quality 
standards and production norms; and inability to handle own 
cash funds.  GAF was estimated at 59 which was indicative of 
moderate difficulty in social or occupational functioning.  

Reduction in the veteran's benefits was originally proposed 
based on the January 1998 VA examination.  At that time, the 
veteran reported his symptoms were stable to mildly worse.  
Clinical impression was that the veteran had some 
occupational and social functional difficulty and that he was 
able to maintain a relationship but not occupational 
functioning.  GAF was estimated at 70-75 indicative of no 
more than transient or slight impairment in social and 
occupational functioning.

Evidence of record indicates that the veteran bought a home, 
had a steady girlfriend who lived with him and appeared 
relatively stable.  In February 1998, Dr. Gutman noted that 
although the veteran may not be demonstrating the symptoms 
compatible with a 100 percent disability, that this was a 
rather tenuous stabilization based on the support of his 
mother and girlfriend.  Based on his examination, Dr. Gutman 
estimated the veteran's GAF in the 50-55 range indicative of 
serious impairment in occupational and social functioning. 

Due to the differences in opinion regarding the veteran's 
current level of impairment, another VA examination was 
scheduled.  Based upon a thorough review of the file and an 
examination, GAF was estimated at 60-65, indicative of slight 
to moderate symptomatology.  The examiner agreed that the 
veteran could regress if he lost the support of his mother 
and girlfriend.

The veteran was re-evaluated by Dr. Gutman in January 1999 
and it was reported that his girlfriend had left him.  It was 
Dr. Gutman's conclusion that the loss of the veteran's 
girlfriend had shattered his stability.  GAF was estimated at 
49.

The Board acknowledges the medical opinions that the veteran 
was likely to decompensate if he lost the support of his 
mother and girlfriend.  The veteran lost his girlfriend and 
is no longer speaking with his mother.  The veteran's 
projected decompensation, however, was not borne out by the 
results of the May 2000 VA examination.  Despite subjective 
complaints, on mental status examination, the veteran was 
alert, oriented and cooperative.  Speech was productive, 
relevant, coherent and organized, and there was no disruption 
in thought processes or evidence of psychosis.  Impression 
was that the veteran endorsed signs and symptoms congruent 
with a diagnosis of schizophrenia, paranoid type, in 
remission.  GAF was estimated at 60, indicative of moderate 
difficulty in social and occupational functioning. 

VA examinations in April 1998 and May 2000 both indicate that 
the veteran's problems with employment stem from his 
personality disorder as opposed to his service-connected 
schizophrenia.  The veteran's various comments that work is 
not for him, that he refuses to take orders, etc., certainly 
support these opinions.  While Dr. Gutman feels the veteran 
is not able to maintain employment, he does not elaborate as 
to whether this is due to the veteran's schizophrenia or his 
personality disorder.  

The Board acknowledges the veteran's argument that the 
purpose of the repeated VA examinations was to deny his 
claim.  It is the Board's opinion, however, that the 
additional examinations were needed to ascertain the 
veteran's current impairment, reconcile the various 
examinations, and to clarify whether the veteran's 
occupational and social difficulties were related to his 
service-connected schizophrenia or to his paranoid 
personality disorder.  

Based on a review of the evidence, the veteran is currently 
diagnosed as having paranoid schizophrenia and a paranoid 
personality disorder.  The most recent examination indicates 
the schizophrenia is in remission.  The veteran was able to 
maintain relationships with his mother and girlfriend for a 
number of years but is currently having difficulty with his 
mother and his neighbors.  The veteran is unemployed; 
however, the medical evidence indicates that this is due to 
his personality disorder and not his service-connected 
schizophrenia.  

The estimated GAF scores since 1998 range from approximately 
49 to 65.  It was the opinion of two examiner's that a GAF of 
70-75 was too high and therefore, the Board will not consider 
that estimate.  Based on the variously assigned GAF scores, 
the veteran has been considered as having some, moderate or 
serious impairment in social and occupational functioning.  
None of the examinations since 1998 have indicated that the 
veteran has symptomatology as a result of his paranoid 
schizophrenia which is productive of total occupational and 
social impairment.  At this juncture, the Board notes that 
GAF is not meant to identify individual symptoms or disease 
processes and takes into consideration the impairment 
resulting from the veteran's service-connected schizophrenia 
as well as his non-service-connected personality disorder.

In comparing the medical evidence on which the 100 percent 
rating was based with that on which it was reduced, the 
preponderance of evidence clearly establishes that the 
veteran's schizophrenia does not produce symptomatology 
compatible with a 100 percent evaluation.  It is the Board's 
opinion that the evidence reflects a material improvement 
under the ordinary conditions of life.  The Board 
acknowledges that the veteran is not employed, is not 
actively seeking employment and appears to be following a 
regimen which precludes work.  However, based on the medical 
evidence, this has been attributed to the veteran's 
personality disorder and appears to be the "ordinary 
conditions of life" for him.

The Board has considered the adequacy of the examinations 
upon which the reduction is based and is satisfied that in 
total, they are as full and complete as the examination upon 
which the 100 percent evaluation was originally assigned.  
The veteran submitted thorough evaluations by his private 
psychiatrist and the April 1998 and May 2000 examinations 
took into consideration the veteran's C-file as well as the 
various medical opinions of record. 

In view of the above, the Board is persuaded that the 
reduction was procedurally and factually proper.  
Accordingly, the veteran is not entitled to restoration of 
the 100 percent disability evaluation for his service-
connected paranoid schizophrenia from March 1, 1999.  As the 
preponderance of the evidence is against the veteran's claim, 
the reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2001).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 are met.  See 
38 C.F.R. § 3.340(a)(2) (2001). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2001).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2001).

The veteran meets the basic requirements for TDIU as he is 
service-connected for paranoid schizophrenia, currently 
evaluated 70 percent.  See 38 C.F.R. § 4.16(a) (2001).  The 
veteran is currently unemployed and has been for a number of 
years.  Additionally, SSA finds the veteran unable to 
maintain employment.  Notwithstanding, in order to support a 
grant of TDIU, the veteran's inability to secure or follow a 
substantially gainful occupation must result from his 
service-connected paranoid schizophrenia. 

VA examinations in April 1998 and May 2000 both relate the 
veteran's inability to obtain and maintain employment to his 
paranoid personality disorder.  The examiner in April 1998 
further pointed out that he thought the veteran could begin 
taking some responsibility for his financial support.  Dr. 
Gutman indicates the veteran continues to be non-functional 
in the workplace but does not attribute this to one disorder 
over another.  Based on the medical evidence, it appears that 
the veteran's inability to secure or follow a substantially 
gainful occupation stems largely from his paranoid 
personality disorder as opposed to his service-connected 
paranoid schizophrenia.

Consequently, it is the Board's opinion that the veteran's 
service-connected disability alone is not sufficient to 
produce the veteran's unemployability.  See 38 C.F.R. § 3.341 
(2001).  The preponderance of the evidence is against the 
veteran's claim for TDIU and the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the veteran's claim for 
TDIU must be denied.


ORDER

Restoration of the 100 percent schedular rating for 
schizophrenia is denied.

Entitlement to TDIU is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

